Exhibit 10.18

NTELOS Holdings Corp.

NTELOS Inc.

401 Spring Lane, Suite 300

PO Box 1990

Waynesboro, Virginia 22980

February 13, 2006

CVC Management LLC

399 Park Avenue, 14th Floor

New York, NY 10043

Quadrangle Advisors LLC

375 Park Avenue

New York, NY 10152

Ladies and Gentlemen:

Reference is made to (i) the Advisory Agreement (the “CVC Advisory Agreement”),
dated February 24, 2005, by and among NTELOS Holdings Corp., a Delaware
corporation and successor to Project Holdings LLC (“Holdings”), NTELOS Inc., a
Virginia corporation and successor to Project Merger Sub Corp. (“NTELOS”), and
CVC Management LLC as Advisor (“CVC Management”) and (ii) the Advisory Agreement
(the “Quadrangle Advisory Agreement”), dated February 24, 2005, by and among
Holdings, NTELOS and Quadrangle Advisors LLC as Advisor (“Quadrangle Advisors”).
The CVC Advisory Agreement and the Quadrangle Advisory Agreement are
collectively referred to herein as the “Advisory Agreements.” Capitalized terms
used herein and not otherwise defined shall have the meanings set forth in the
Advisory Agreements.

This letter confirms our agreement as follows:

 

1. If a First Public Offering occurs on or before February 14, 2006, then as
soon as practicable (and in any event within one business day of the closing
thereof), Holdings shall pay $6,470,500 to CVC Management and $6,470,500 to
Quadrangle Advisors (collectively, the “Fees”) plus the amount, if any, of
reasonable out-of-pocket expenses incurred by either CVC Management and its
affiliates or Quadrangle Advisors and its affiliates, respectively, in
connection with the provision of services by each of them under their respective
Advisory Agreements that have been invoiced to Holdings and not previously paid.

 

2. Each of the parties to the Advisory Agreements hereby agrees that the Fees
set forth in paragraph 1 above represent the Termination Fee as set forth in
Section 1(c) of each of the Advisory Agreements and has been calculated in
accordance with Section 1(c) of each of the Advisory Agreements based on an 8%
discount rate.

 

3.

Upon payment of the Fees and expenses as set forth in paragraph 1 hereof,
Sections 1 (Term), 2 (Services), 3 (Advisory Fee), 4 (Transaction Fees) and 5
(Personnel), of each of the Advisory Agreements shall terminate and be of no
further force and effect. Except as



--------------------------------------------------------------------------------

NTELOS Holdings Corp.

NTELOS Inc.

February 13, 2006

Page 2

 

 

provided herein, all other provisions of the Advisory Agreements shall remain in
full force and effect, including without limitation, Section 6 (Liability) and
Section 7 (Indemnity) of the Advisory Agreements; provided, however, the
obligations of each of CVC Management and Quadrangle Advisors with respect to
Competing Activities set forth in Section 6 of each of the Advisory Agreements
shall terminate and be of no further force or effect (subject to the continuing
obligations with respect to Competing Activities contained in the Shareholders
Agreement, dated as of May 2, 2005, as amended, among Holdings, the
Institutional Shareholders named therein and the Management Shareholders named
therein).

 

4. Each of Holdings and NTELOS, on behalf of themselves and their subsidiaries
(collectively, the “NTELOS Group”) on the one hand, and CVC Management and its
affiliates (collectively, the “CVC Group”) and Quadrangle Advisors and its
affiliates (collectively, the “Quadrangle Group”), on the other hand,
acknowledges and agrees that the CVC Group and the Quadrangle Group, on the one
hand, and the NTELOS Group on the other hand, as the case may be, shall not have
and are hereby released from any liability to the other parties hereto arising
under the Advisory Agreements; provided that the foregoing shall in no way limit
the obligation of Holdings to pay the Fees and expenses in accordance with
paragraph 1 hereof and the indemnification provided for in Section 7 of the
respective Advisory Agreements.

 

5. This letter agreement shall terminate and be void without further force or
effect if the First Public Offering has not occurred on or before February 14,
2006.

Please indicate your agreement with the foregoing by signing where indicated
below, whereupon this letter shall become a binding written agreement among us.



--------------------------------------------------------------------------------

NTELOS Holdings Corp.

NTELOS Inc.

February 13, 2006

Page 3

 

Sincerely,

NTELOS HOLDINGS CORP. By:  

/s/ Michael B. Moneymaker

 

Name: Michael B. Moneymaker

 

Title: Executive Vice President, Chief

Financial Officer, Treasurer and Secretary

NTELOS INC. By:  

/s/ Michael B. Moneymaker

 

Name: Michael B. Moneymaker

 

Title: Executive Vice President, Chief

Financial Officer, Treasurer and Secretary

Acknowledged and Agreed: CVC MANAGEMENT LLC By:  

/s/ Michael Delaney

 

Name: Michael Delaney

 

Title:

QUADRANGLE ADVISORS LLC By:  

/s/ Michael Huber

 

Name: Michael Huber

 

Title: Managing Principal